       Case 1:18-cv-02921-JMF Document 462-2 Filed 11/01/18 Page 1 of 39




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK


NEW YORK IMMIGRATION                                   Civil Action No. 1:18-cv-05025-JMF
COALITION, et. al,                                                   [r: 1:18-cv-02921-JMF]

                       Plaintiff,                      Hon. Jesse M. Furman

                        v.                             PLAINTIFFS’ INITIAL DISCLOSURES
                                                       PURSUANT TO FRCP 26(A)(1)
UNITED STATES DEPARTMENT OF
COMMERCE, et. al,

                       Defendant.



                                    PRELIMINARY STATEMENT

               Pursuant to Federal Rule of Civil Procedure 26(a)(1), Plaintiffs New York

Immigration Coalition (“NYIC”), Casa de Maryland (“Casa”), American-Arab Anti-

Discrimination Committee (“ADC”), ADC Research Institute, and Make the Road New York

(“MRNY”) (collectively, “Plaintiffs”) hereby make the following initial disclosures. Plaintiffs

have made a reasonable and good faith effort to prepare the disclosures set forth herein.

However, Plaintiffs have not completed their review of the evidence in connection with this case.

Consequently, other potential witnesses, subjects of information, and/or categories of documents

within the scope of these disclosures may be identified as discovery proceeds and as the case

develops. Therefore, Plaintiffs reserve the right to modify, amend, or supplement these

disclosures at a later time as appropriate, and at any time before trial in this matter.

       These disclosures are made without waiving: (i) the right to object on the grounds of

competency, the attorney-client privilege, attorney work-product protections, undue burden,

relevancy, materiality, hearsay or any other proper ground; (ii) the right to object to the




                                                   1
       Case 1:18-cv-02921-JMF Document 462-2 Filed 11/01/18 Page 2 of 39



production or use of any information, for any purpose, in whole or in part, in any proceeding in

this or any other action; or (iii) the right to object on any and all grounds, at any time, to any

other discovery request or proceeding involving or relating to the subject matter of these

disclosures.

       I.      Rule 26(a)(1)(A)(i): Individuals Likely to Have Discoverable Information
               that Plaintiffs May Use to Support Their Claims or Defenses

       Pursuant to Fed. R. Civ. P. 26(a)(1)(A)(i), the chart below sets forth (1) the individuals,

not including expert witnesses, that Plaintiffs have identified who are likely to have discoverable

information that Plaintiffs may use to support their claims; and (2) to the extent reasonably

determinable by Plaintiffs at this time, the subjects of the information about which these

individuals may have knowledge. Plaintiffs have attempted to provide complete information

regarding the subjects about which the identified individual has knowledge, but the individual

may have knowledge of subjects in addition to, or other than, those listed. References to an

individual’s

employment title refers either to the individual’s current or prior title.

       A. Plaintiffs

Name                Title             Subject Matter               Contact Information
Steven K. Choi      Executive         Mr. Choi is likely to        c/o Arnold & Porter Kaye
                    Director,   New   have information             Scholer LLP
                    York              about NYIC’s Census          (212) 607-3300
                    Immigration       education and                601 Massachusetts Ave, N.W.
                    Coalition         outreach efforts;            Washington, DC 20001-3743
                                      Census-guided                (202) 942-5000
                                      funding streams; and
                                      organizational
                                      mission, programs,
                                      services, and
                                      membership.
Elizabeth           Vice-President of Ms. Plum is likely to        c/o Arnold & Porter Kaye
(Betsy) Plum        Policy,     New have information               Scholer LLP
                    York              about NYIC’s Census          (212) 607-3300


                                                   2
      Case 1:18-cv-02921-JMF Document 462-2 Filed 11/01/18 Page 3 of 39



                 Immigration      education and             601 Massachusetts Ave, N.W.
                 Coalition        outreach efforts;         Washington, DC 20001-3743
                                  Census-guided             (202) 942-5000
                                  funding streams; and
                                  organizational
                                  mission, programs,
                                  services, and
                                  membership.
Elizabeth        Coordinator,     Ms. Ouyang is likely      c/o Arnold & Porter Kaye
Ouyang           New         York to have information       Scholer LLP
                 Counts     2020, about NYIC’s Census       (212) 607-3300
                 New         York education and             601 Massachusetts Ave, N.W.
                 Immigration      outreach efforts.         Washington, DC 20001-3743
                 Coalition                                  (202) 942-5000

Lindolfo         Director     of   Mr. Carballo is likely   c/o Arnold & Porter Kaye
Carballo         Workforce         to have information      Scholer LLP
                 Development,      about CASA’s             601 Massachusetts Ave, N.W.
                 Education, and    outreach effort made     Washington, DC 20001-3743
                 Employment,       in 2010, its planning    (202) 942-5000
                 CASA         de   for the Census
                 Maryland          outreach effort in
                                   2020, any anticipated
                                   diversion of its
                                   resources because of
                                   the increased effort,
                                   and the increased fear
                                   of interactions with
                                   the government on
                                   the part of its
                                   communities.
George Escobar   Senior Director   Mr. Escobar is likely    c/o Arnold & Porter Kaye
                 of Health and     to have information      Scholer LLP
                 Human Services,   about CASA’s             601 Massachusetts Ave, N.W.
                 CASA         de   outreach effort made     Washington, DC 20001-3743
                 Maryland          in 2010, its planning    (202) 942-5000
                                   for the Census
                                   outreach effort in
                                   2020, any anticipated
                                   diversion of its
                                   resources because of
                                   the increased effort,
                                   and the increased fear
                                   of interactions with
                                   the government on
                                   the part of its


                                            3
      Case 1:18-cv-02921-JMF Document 462-2 Filed 11/01/18 Page 4 of 39



                                     communities.
Kimberley        Chief of Politics   Ms. Propeack is           c/o Arnold & Porter Kaye
Propeack         and                 likely to have            Scholer LLP
                 Communications,     information about         601 Massachusetts Ave, N.W.
                 CASA           de   CASA’s outreach           Washington, DC 20001-3743
                 Maryland            effort made in 2010,      (202) 942-5000
                                     its planning for the
                                     Census outreach
                                     effort in 2020, any
                                     anticipated diversion
                                     of its resources
                                     because of the
                                     increased effort, and
                                     the increased fear of
                                     interactions with the
                                     government on the
                                     part of its
                                     communities.
Gustavo Torres   Executive           Mr. Torres is likely to   c/o Arnold & Porter Kaye
                 Director, CASA      have information          Scholer LLP
                 de Maryland         about CASA’s              601 Massachusetts Ave, N.W.
                                     planning for the          Washington, DC 20001-3743
                                     Census outreach           (202) 942-5000
                                     effort in 2020, any
                                     anticipated diversion
                                     of its resources
                                     because of the
                                     increased effort, and
                                     the increased fear of
                                     interactions with the
                                     government on the
                                     part of its
                                     communities.
Samer Khalaf     President,          Mr. Khalaf is likely      c/o Arnold & Porter Kaye
                 American-Arab       to have information       Scholer LLP
                 Anti-               about ADC’s Census        (212) 607-3300
                 Discrimination      education and             601 Massachusetts Ave, N.W.
                 Committee           outreach efforts; and     Washington, DC 20001-3743
                                     organizational            (202) 942-5000
                                     mission, programs,
                                     and membership; and
                                     the anticipated
                                     diversion of its
                                     resources because of
                                     the increased effort,
                                     because of the


                                              4
     Case 1:18-cv-02921-JMF Document 462-2 Filed 11/01/18 Page 5 of 39



                                    increased fear of
                                    interactions with the
                                    government on the
                                    part of its
                                    communities.
Abed A. Ayoub   National Legal      Mr. Ayoub is likely     c/o Arnold & Porter Kaye
                and       Policy    to have information     Scholer LLP
                Director of the     about ADC’s Census      (212) 607-3300
                American-Arab       education and           601 Massachusetts Ave, N.W.
                Anti-               outreach efforts; and   Washington, DC 20001-3743
                Discrimination      organizational          (202) 942-5000
                Committee           mission, programs,
                                    and membership; and
                                    the anticipated
                                    diversion of its
                                    resources because of
                                    the increases in this
                                    effort because of the
                                    increased fear of
                                    interactions with the
                                    government on the
                                    part of its
                                    communities. Mr.
                                    Ayoub is also likely
                                    to have information
                                    about reports from
                                    ADC members who
                                    have expressed fear
                                    and concern about
                                    census participation
                                    because of the
                                    addition of the
                                    citizenship question.
Nabil Mohamad   Vice-President of   Mr. Mohamad is          c/o Arnold & Porter Kaye
                the   American-     likely to have          Scholer LLP
                Arab        Anti-   information about       (212) 607-3300
                Discrimination      ADC’s Census            601 Massachusetts Ave, N.W.
                Committee           education and           Washington, DC 20001-3743
                                    outreach efforts; and   (202) 942-5000
                                    organizational
                                    mission, programs,
                                    and membership; and
                                    the anticipated
                                    diversion of its
                                    resources because of
                                    the increases in this


                                             5
       Case 1:18-cv-02921-JMF Document 462-2 Filed 11/01/18 Page 6 of 39



                                     effort because of the
                                     increased fear of
                                     interactions with the
                                     government on the
                                     part of its
                                     communities..
ADC Research Same individuals        Mr. Khalaf, Mr.         c/o Arnold & Porter Kaye
Institute    as named for            Ayoub and Mr.           Scholer LLP
             ADC                     Mohamad are likely      (212) 607-3300
                                     to have information     601 Massachusetts Ave, N.W.
                                     about ADCRI’s           Washington, DC 20001-3743
                                     Census education and    (202) 942-5000
                                     outreach efforts, and
                                     organizational
                                     mission.
Javier Valdes    Co-Executive        Mr. Valdes is likely    c/o Arnold & Porter Kaye
                 Director, Make      to have information     Scholer LLP
                 the Road New        about MRNY’s            (212) 607-3300
                 York                Census education and    601 Massachusetts Ave, N.W.
                                     outreach efforts;       Washington, DC 20001-3743
                                     Census-guided           (202) 942-5000
                                     funding streams;
                                     organizational
                                     mission, programs,
                                     services, and
                                     membership.
Daniel           Director of Civic   Mr. Altschuler is       c/o Arnold & Porter Kaye
Altschuler       Engagement and      likely to have          Scholer LLP
                 Research, Make      information about       (212) 607-3300
                 the Road New        MRNY’s Census           601 Massachusetts Ave, N.W.
                 York                education and           Washington, DC 20001-3743
                                     outreach efforts;       (202) 942-5000
                                     Census-guided
                                     funding streams;
                                     organizational
                                     mission, programs,
                                     services, and
                                     membership.
Yaritza Mendez   Immigration &       Ms. Mendez is likely    c/o Arnold & Porter Kaye
                 Civil Rights        to have information     Scholer LLP
                 Coordinator,        about MRNY’s            (212) 607-3300
                 Make the Road       Census education and    601 Massachusetts Ave, N.W.
                 New York            outreach efforts and    Washington, DC 20001-3743
                                     organizational          (202) 942-5000
                                     mission, programs,
                                     services, and


                                             6
       Case 1:18-cv-02921-JMF Document 462-2 Filed 11/01/18 Page 7 of 39



                                  membership.
Natalia            Co-Director of Ms. Aristizabal is              c/o Arnold & Porter Kaye
Aristizabal        Organizing,    likely to have                  Scholer LLP
                   Make the Road information about                (212) 607-3300
                   New York       MRNY’s Census                   601 Massachusetts Ave, N.W.
                                  education and                   Washington, DC 20001-3743
                                  outreach efforts;               (202) 942-5000
                                  Census-guided
                                  funding streams; and
                                  organizational
                                  mission, programs,
                                  services, and
                                  membership.


       Other parties and individuals are also likely to have discoverable information that

Plaintiffs may use to support their claims. These include the individuals listed below. In addition

to those individuals, Plaintiffs expressly incorporate into these Initial Disclosures all of the

individuals and entities that have been identified in the initial disclosures or other discovery

responses of any other party in this action or related actions as individuals or entities likely to

have discoverable information.


       B. Defendants

Name              Title                Subject Matter       Contact Information
Brooke            Senior Advisor,      Mr. Alexander is     c/o Department of
Alexander         Department of        likely to have       Justice
                  Commerce             information
                                       regarding the
                                       motivation for
                                       adding the
                                       citizenship question
                                       to the Decennial
                                       Census, the
                                       necessity of
                                       Decennial Census
                                       data for VRA
                                       enforcement, the
                                       process by which
                                       the decision was


                                                  7
     Case 1:18-cv-02921-JMF Document 462-2 Filed 11/01/18 Page 8 of 39



                               made to add the
                               citizenship question
                               to the Decennial
                               Census, the normal
                               process and
                               procedures for
                               adding questions to
                               the Decennial
                               Census,
                               communications
                               outside the
                               Commerce
                               Department
                               regarding the
                               citizenship
                               question, the
                               impact of the
                               citizenship question
                               of responsiveness
                               among certain
                               populations,
                               foreseeable
                               undercounts, and
                               the impact of
                               undercounts on
                               other federal
                               programs and
                               political
                               apportionment.
Karen Dunn   Under Secretary   Ms. Dunn Kelly is    c/o Department of
Kelly        of Commerce for likely to have         Justice
             Economic Affairs, information
             Commerce          regarding the
             Department        motivation for
                               adding the
                               citizenship question
                               to the Decennial
                               Census, the
                               necessity of
                               Decennial Census
                               data for VRA
                               enforcement, the
                               process by which
                               the decision was
                               made to add the
                               citizenship question



                                         8
      Case 1:18-cv-02921-JMF Document 462-2 Filed 11/01/18 Page 9 of 39



                                    to the Decennial
                                    Census, the normal
                                    process and
                                    procedures for
                                    adding questions to
                                    the Decennial
                                    Census,
                                    communications
                                    outside the
                                    Commerce
                                    Department
                                    regarding the
                                    citizenship
                                    question, the
                                    impact of the
                                    citizenship question
                                    of responsiveness
                                    among certain
                                    populations,
                                    foreseeable
                                    undercounts, and
                                    the impact of
                                    undercounts on
                                    other federal
                                    programs and
                                    political
                                    apportionment.
Brian Lenihan   Senior Advisor to Mr. Lenihan is         c/o Department of
                the Chief of Staff likely to have        Justice
                to the Secretary of information
                Commerce;           regarding the
                Former Acting       motivation for
                Assistant           adding the
                Secretary for       citizenship question
                Legislative and     to the Decennial
                Intergovernmental Census.
                Affairs
Kevin           Senior Public       Mr. Manning is       c/o Department of
Manning         Affairs             likely to have       Justice
                Coordinator,        information
                Department of       regarding the
                Commerce            motivation for
                                    adding the
                                    citizenship question
                                    to the Decennial
                                    Census.


                                             9
     Case 1:18-cv-02921-JMF Document 462-2 Filed 11/01/18 Page 10 of 39



Wilbur Ross   Secretary of        Mr. Ross is likely     c/o Department of
              Commerce            to have information    Justice
                                  regarding the
                                  motivation for
                                  adding the
                                  citizenship question
                                  to the Decennial
                                  Census, the
                                  necessity of
                                  Decennial Census
                                  data for VRA
                                  enforcement, the
                                  process by which
                                  the decision was
                                  made to add the
                                  citizenship question
                                  to the Decennial
                                  Census, the normal
                                  process and
                                  procedures for
                                  adding questions to
                                  the Decennial
                                  Census,
                                  communications
                                  outside the
                                  Commerce
                                  Department
                                  regarding the
                                  citizenship
                                  question, the
                                  impact of the
                                  citizenship question
                                  of responsiveness
                                  among certain
                                  populations,
                                  foreseeable
                                  undercounts, and
                                  the impact of
                                  undercounts on
                                  other federal
                                  programs and
                                  political
                                  apportionment.
Wendy         Chief of Staff to   Ms. Teramoto is        c/o Department of
Teramoto      Secretary of        likely to have         Justice
              Commerce            information



                                           10
     Case 1:18-cv-02921-JMF Document 462-2 Filed 11/01/18 Page 11 of 39



             Wilbur Ross      regarding
                              communications
                              within and outside
                              the Commerce
                              Department
                              regarding the
                              citizenship
                              question.
Michael      Deputy General   Mr. Walsh is likely c/o Department of
Walsh        Counsel,         to have information Justice
             Department of    regarding the
             Commerce         motivation for
                              adding the
                              citizenship question
                              to the Decennial
                              Census, the
                              necessity of
                              Decennial Census
                              data for VRA
                              enforcement, the
                              process by which
                              the decision was
                              made to add the
                              citizenship question
                              to the Decennial
                              Census, the normal
                              process and
                              procedures for
                              adding questions to
                              the Decennial
                              Census,
                              communications
                              outside the
                              Commerce
                              Department
                              regarding the
                              citizenship
                              question, the
                              impact of the
                              citizenship question
                              of responsiveness
                              among certain
                              populations,
                              foreseeable
                              undercounts, and
                              the impact of



                                      11
     Case 1:18-cv-02921-JMF Document 462-2 Filed 11/01/18 Page 12 of 39



                               undercounts on
                               other federal
                               programs and
                               political
                               apportionment.
John Abowd   Chief Scientist   Mr. Abowd is         c/o Department of
             and Associate     likely to have       Justice
             Director for      information
             Research and      regarding the
             Methodology,      motivation for
             Census Bureau     adding the
                               citizenship question
                               to the Decennial
                               Census, the
                               necessity of
                               Decennial Census
                               data for VRA
                               enforcement, the
                               process by which
                               the decision was
                               made to add the
                               citizenship question
                               to the Decennial
                               Census, the normal
                               process and
                               procedures for
                               adding questions to
                               the Decennial
                               Census,
                               communications
                               outside the
                               Commerce
                               Department
                               regarding the
                               citizenship
                               question, the
                               impact of the
                               citizenship question
                               of responsiveness
                               among certain
                               populations,
                               foreseeable
                               undercounts, and
                               the impact of
                               undercounts on
                               other federal



                                        12
      Case 1:18-cv-02921-JMF Document 462-2 Filed 11/01/18 Page 13 of 39



                                  programs and
                                  political
                                  apportionment.
Karen Battle   Division Chief,    Ms. Battle is likely   c/o Department of
               Population         to have information    Justice
               Division, Census   regarding
               Bureau             communications
                                  within and outside
                                  the Commerce
                                  Department
                                  regarding the
                                  citizenship
                                  question, and the
                                  decision making
                                  process regarding
                                  the same.
Michael        Acting Chief,      Mr. Berning is         c/o Department of
Berning        Center for         likely to have         Justice
               Administrative     information
               Records Research   regarding the
               and                impact of the
               Applications,      citizenship question
               Census Bureau      of responsiveness
                                  among certain
                                  populations,
                                  foreseeable
                                  undercounts, and
                                  the process by
                                  which the decision
                                  to add the
                                  citizenship question
                                  to the Decennial
                                  Census was made.
Robert         Stakeholder        Mr. Bernstein is       c/o Department of
Bernstein      Relations Staff,   likely to have         Justice
               Decennial          information
               Communications     regarding
               Coordination       communications
               Office, Census     within and outside
               Bureau             the Commerce
                                  Department
                                  regarding the
                                  citizenship
                                  question, and the
                                  decision making
                                  process regarding


                                           13
     Case 1:18-cv-02921-JMF Document 462-2 Filed 11/01/18 Page 14 of 39



                                   the same.
Kaile Bower   Chief, Integrated    Ms. Bower is likely    c/o Department of
              Partnership and      to have information    Justice
              Communications       regarding the
              Branch, Census       normal process and
              Bureau               procedures for
                                   adding questions to
                                   the Decennial
                                   Census, the impact
                                   of the citizenship
                                   question of
                                   responsiveness
                                   among certain
                                   populations,
                                   foreseeable
                                   undercounts, and
                                   the process by
                                   which the decision
                                   to add the
                                   citizenship question
                                   to the Decennial
                                   Census was made.
Steven        Assistant Director   Mr. Buckner is         c/o Department of
Buckner       of                   likely to have         Justice
              Communications,      information
              Census Bureau        regarding the
                                   impact of the
                                   citizenship question
                                   of responsiveness
                                   among certain
                                   populations,
                                   foreseeable
                                   undercounts, and
                                   the process by
                                   which the decision
                                   to add the
                                   citizenship question
                                   to the Decennial
                                   Census was made.
Cheryl V.     Chief, Internal      Ms. Chambers is        c/o Department of
Chambers      Communications       likely to have         Justice
              Staff, Decennial     information
              Communications       regarding
              Coordination         communications
              Office, Census       within and outside
              Bureau               the Commerce


                                            14
      Case 1:18-cv-02921-JMF Document 462-2 Filed 11/01/18 Page 15 of 39



                                     Department
                                     regarding the
                                     citizenship
                                     question, and the
                                     decision making
                                     process regarding
                                     the same.
Jennifer        Statistician,        Ms Childs is likely    c/o Department of
Hunter Childs   Census Bureau        to have information    Justice
                                     regarding the
                                     normal process and
                                     procedures for
                                     adding questions to
                                     the Decennial
                                     Census, the impact
                                     of the citizenship
                                     question of
                                     responsiveness
                                     among certain
                                     populations,
                                     foreseeable
                                     undercounts and
                                     the process by
                                     which the decision
                                     to add the
                                     citizenship question
                                     to the Decennial
                                     Census was made.
Michael C.      Division Chief,      Mr. Cook is likely     c/o Department of
Cook Sr.        Public               to have information    Justice
                Information          regarding
                Office, Census       communications
                Bureau               within and outside
                                     the Commerce
                                     Department
                                     regarding the
                                     citizenship
                                     question, and the
                                     decision making
                                     process regarding
                                     the same.
Joanne          Associate            Ms. Crane is likely    c/o Department of
Buenzli         Director for         to have information    Justice
Crane           Administration       regarding
                and Chief            motivations of the
                Financial Officer,   defendants in


                                              15
      Case 1:18-cv-02921-JMF Document 462-2 Filed 11/01/18 Page 16 of 39



               Census Bureau       deciding to add the
                                   citizenship question
                                   to the Decennial
                                   Census and the
                                   process by which
                                   the decision to add
                                   the citizenship
                                   question to the
                                   Decennial Census
                                   was made.
Aref N.        Mathematical        Mr. Dajani is likely   c/o Department of
Dajani         Statistician Center to have information    Justice
               for Disclosure      regarding how
               Avoidance           providing the
               Research, Census citizenship data at
               Bureau              the block level
                                   would affect
                                   disclosure
                                   avoidance plans for
                                   the 2020 Census
                                   and to what extent
                                   this was considered
                                   prior to any
                                   decision that was
                                   made on adding the
                                   citizenship
                                   question.
James          Office of the       Mr. Dinwiddle is       c/o Department of
Dinwiddle      Associate           likely to have         Justice
               Director for        information
               Decennial Census regarding
               Programs, Census communications
               Bureau              within and outside
                                   the Commerce
                                   Department
                                   regarding the
                                   citizenship
                                   question, and the
                                   decision making
                                   process regarding
                                   the same.
John Eltinge   Assistant Director Mr. Eltinge is          c/o Department of
               for Research and    likely to have         Justice
               Methodology,        information
               Census Bureau       regarding the
                                   normal process and


                                             16
      Case 1:18-cv-02921-JMF Document 462-2 Filed 11/01/18 Page 17 of 39



                                  procedures for
                                  adding questions to
                                  the Decennial
                                  Census, the impact
                                  of the citizenship
                                  question of
                                  responsiveness
                                  among certain
                                  populations,
                                  foreseeable
                                  undercounts and
                                  the process by
                                  which the decision
                                  to add the
                                  citizenship question
                                  to the Decennial
                                  Census was made.
Naomi         Chief, Media        Ms. Evangelista is     c/o Department of
Evangelista   Relations Branch,   likely to have         Justice
              Public              information
              Information         regarding
              Office, Census      communications
              Bureau              within and outside
                                  the Commerce
                                  Department
                                  regarding the
                                  citizenship
                                  question, and the
                                  decision making
                                  process regarding
                                  the same.
Albert        Associate           Mr. Fontenot is        c/o Department of
Fontenot      Director for        likely to have         Justice
              Decennial           information
              Programs, Census    regarding the
              Bureau              impact of the
                                  citizenship question
                                  of responsiveness
                                  among certain
                                  populations,
                                  foreseeable
                                  undercounts, and
                                  the process by
                                  which the decision
                                  to add the
                                  citizenship question


                                           17
     Case 1:18-cv-02921-JMF Document 462-2 Filed 11/01/18 Page 18 of 39



                                 to the Decennial
                                 Census was made.
Simson L.    Chief, Center for                          c/o Department of
Garfinkel    Disclosure                                 Justice
             Avoidance
             Research,
             Census Bureau
Misty        Branch Chief,       Ms. Heggeness is       c/o Department of
Heggeness    Social, Economic,   likely to have         Justice
             and Housing         information
             Statistics          regarding the
             Division, Census    impact of the
             Bureau              citizenship question
                                 of responsiveness
                                 among certain
                                 populations,
                                 foreseeable
                                 undercounts, and
                                 the process by
                                 which the decision
                                 to add the
                                 citizenship question
                                 to the Decennial
                                 Census was made.
Ron Jarmin   Acting Director,    Mr. Jarmin is likely   c/o Department of
             Census Bureau       to have information    Justice
                                 regarding the
                                 motivation for
                                 adding the
                                 citizenship question
                                 to the Decennial
                                 Census, the
                                 necessity of
                                 Decennial Census
                                 data for VRA
                                 enforcement, the
                                 process by which
                                 the decision was
                                 made to add the
                                 citizenship question
                                 to the Decennial
                                 Census, the normal
                                 process and
                                 procedures for
                                 adding questions to
                                 the Decennial


                                          18
      Case 1:18-cv-02921-JMF Document 462-2 Filed 11/01/18 Page 19 of 39



                                  Census,
                                  communications
                                  outside the
                                  Commerce
                                  Department
                                  regarding the
                                  citizenship
                                  question, the
                                  impact of the
                                  citizenship question
                                  of responsiveness
                                  among certain
                                  populations,
                                  foreseeable
                                  undercounts, and
                                  the impact of
                                  undercounts on
                                  other federal
                                  programs and
                                  political
                                  apportionment.
Christa Jones   Deputy Chief,     Ms. Jones is likely    c/o Department of
                Congressional     to have information    Justice
                and               regarding the
                Intergovernmental motivation for
                Affairs at US     adding the
                Census Bureau     citizenship question
                                  to the Decennial
                                  Census and the
                                  normal process and
                                  procedures for
                                  adding questions to
                                  the Decennial
                                  Census.
Shawn           Director of       Mr. Klimek is          c/o Department of
Klimek          Research,         likely to have         Justice
                Center for        information
                Economic          regarding the
                Studies, Census   impact of the
                Bureau            citizenship question
                                  of responsiveness
                                  among certain
                                  populations,
                                  foreseeable
                                  undercounts, and
                                  the process by


                                            19
     Case 1:18-cv-02921-JMF Document 462-2 Filed 11/01/18 Page 20 of 39



                                which the decision
                                to add the
                                citizenship question
                                to the Decennial
                                Census was made.
Francine     Customer           Ms. Krasowka is        c/o Department of
Krasowska    Experience         likely to have         Justice
             Analyst, Center    information
             for New Media & regarding
             Promotion,         communications
             Census Bureau      within and outside
                                the Commerce
                                Department
                                regarding the
                                citizenship
                                question, and the
                                decision making
                                process regarding
                                the same.
Enrique      Deputy Director    Mr. Lamas is likely    c/o Department of
Lamas        and Chief          to have information    Justice
             Operating Officer, regarding the
             Census Bureau      motivation for
                                adding the
                                citizenship question
                                to the Decennial
                                Census, the
                                necessity of
                                Decennial Census
                                data for VRA
                                enforcement, the
                                process by which
                                the decision was
                                made to add the
                                citizenship question
                                to the Decennial
                                Census, the normal
                                process and
                                procedures for
                                adding questions to
                                the Decennial
                                Census,
                                communications
                                outside the
                                Commerce
                                Department


                                          20
      Case 1:18-cv-02921-JMF Document 462-2 Filed 11/01/18 Page 21 of 39



                                     regarding the
                                     citizenship
                                     question, the
                                     impact of the
                                     citizenship question
                                     of responsiveness
                                     among certain
                                     populations,
                                     foreseeable
                                     undercounts, and
                                     the impact of
                                     undercounts on
                                     other federal
                                     programs and
                                     political
                                     apportionment.
Tim Olson       Director for Field   Mr. Olson is likely    c/o Department of
                Operations,          to have information    Justice
                Census Bureau        regarding
                                     communications
                                     within and outside
                                     the Commerce
                                     Department
                                     regarding the
                                     citizenship
                                     question, and the
                                     decision making
                                     process regarding
                                     the same.
Eloise Parker   Assistant            Ms. Parker is likely   c/o Department of
                Director,            to have information    Justice
                Demographic          regarding the
                Programs, Census     impact of the
                Bureau               citizenship question
                                     of responsiveness
                                     among certain
                                     populations,
                                     foreseeable
                                     undercounts, and
                                     the process by
                                     which the decision
                                     to add the
                                     citizenship question
                                     to the Decennial
                                     Census was made.
Sonya Rastogi Assistant Center       Ms. Porter is likely   c/o Department of


                                              21
         Case 1:18-cv-02921-JMF Document 462-2 Filed 11/01/18 Page 22 of 39



Porter           Chief for            to have information    Justice
                 Research, Center     regarding the
                 for                  normal process and
                 Administrative       procedures for
                 Records Research     adding questions to
                 and Applications,    the Decennial
                 Census Bureau        Census, the impact
                                      of the citizenship
                                      question of
                                      responsiveness
                                      among certain
                                      populations,
                                      foreseeable
                                      undercounts and
                                      the process by
                                      which the decision
                                      to add the
                                      citizenship question
                                      to the Decennial
                                      Census was made.
Roberto          Branch Chief,        Mr. Ramirez is         c/o Department of
Ramirez          Ethnicity and        likely to have         Justice
                 Ancestry             information
                 Statistics Branch,   regarding the
                 Population           impact of the
                 Division, Census     citizenship question
                 Bureau               of responsiveness
                                      among certain
                                      populations,
                                      foreseeable
                                      undercounts, and
                                      the process by
                                      which the decision
                                      to add the
                                      citizenship question
                                      to the Decennial
                                      Census was made.
Burton Reist     Decennial            Mr. Reist is likely    c/o Department of
                 Communications       to have information    Justice
                 & Stakeholder        regarding
                 Relations, Census    motivations of the
                 Bureau               defendants in
                                      deciding to add the
                                      citizenship question
                                      to the Decennial
                                      Census and the


                                               22
      Case 1:18-cv-02921-JMF Document 462-2 Filed 11/01/18 Page 23 of 39



                                    process by which
                                    the decision to add
                                    the citizenship
                                    question to the
                                    Decennial Census
                                    was made.
Moniqua L.     Deputy Chief,        Ms. Roberts-Gray     c/o Department of
Roberts-Gray   Media Relations,     is likely to have    Justice
               Public               information
               Information          regarding
               Office, Census       communications
               Bureau               within and outside
                                    the Commerce
                                    Department
                                    regarding the
                                    citizenship
                                    question, and the
                                    decision making
                                    process regarding
                                    the same.
James Rockas   Former press         Mr. Rockas is
               Secretary and        likely to have
               Deputy Director      information
               of Public Affairs,   regarding the
               Department of        motivation for
               Commerce             adding the
                                    citizenship question
                                    to the Decennial
                                    Census.

Jennifer C.    Senior Advisor,      Ms. Shopkorn is      c/o Department of
Shopkorn       Communications       likely to have       Justice
               Directorate,         information
               Census Bureau        regarding
                                    communications
                                    within and outside
                                    the Commerce
                                    Department
                                    regarding the
                                    citizenship
                                    question, and the
                                    decision making
                                    process regarding
                                    the same.
Tara Tadlock   Congressional        Ms. Tadlock is       c/o Department of
               Affairs Office       likely to have       Justice


                                             23
      Case 1:18-cv-02921-JMF Document 462-2 Filed 11/01/18 Page 24 of 39



              Branch Chief,      information
              Office of          regarding
              Congressional      communications
              and                within and outside
              Intergovernmental  the Commerce
              Affairs, Census    Department
              Bureau             regarding the
                                 citizenship
                                 question, and the
                                 decision making
                                 process regarding
                                 the same.
Christine     Assistant Division Ms. Taylor is likely   c/o Department of
Taylor        Chief, Public      to have information    Justice
              Information        regarding
              Office, Census     communications
              Bureau             within and outside
                                 the Commerce
                                 Department
                                 regarding the
                                 citizenship
                                 question, and the
                                 decision making
                                 process regarding
                                 the same.
Neilan        Program Analyst, Ms. Timberlake is        c/o Department of
Timberlake    Stakeholder        likely to have         Justice
              Relations Staff,   information
              Decennial          regarding
              Communications communications
              Coordination       within and outside
              Office, Census     the Commerce
              Bureau             Department
                                 regarding the
                                 citizenship
                                 question, and the
                                 decision making
                                 process regarding
                                 the same.
James Treat   Assistant Director Mr. Treat is likely    c/o Department of
              of Decennial       to have information    Justice
              Census Programs regarding the
              Directorate,       impact of the
              Census Bureau      citizenship question
                                 of responsiveness
                                 among certain


                                           24
      Case 1:18-cv-02921-JMF Document 462-2 Filed 11/01/18 Page 25 of 39



                                   populations,
                                   foreseeable
                                   undercounts, and
                                   the process by
                                   which the decision
                                   to add the
                                   citizenship question
                                   to the Decennial
                                   Census was made.
Victoria        Chief, American    Ms. Velkoff is         c/o Department of
Velkoff         Community          likely to have         Justice
                Survey Office,     information
                U.S. Census        regarding the
                Bureau             impact of the
                                   citizenship question
                                   of responsiveness
                                   among certain
                                   populations,
                                   foreseeable
                                   undercounts, and
                                   the process by
                                   which the decision
                                   to add the
                                   citizenship question
                                   to the Decennial
                                   Census was made.
James           Chief,             Mr. Whitehorne is      c/o Department of
Whitehorne      Redistricting Data likely to have         Justice
                Program, Census information
                Bureau             regarding the
                                   necessity of
                                   Decennial Census
                                   data for VRA
                                   enforcement.
Lisa Wolfisch   Acting Director,   Ms. Wolfish is         c/o Department of
                Center for New     likely to have         Justice
                Media &            information
                Promotion,         regarding
                Census Bureau      communications
                                   within and outside
                                   the Commerce
                                   Department
                                   regarding the
                                   citizenship
                                   question, and the
                                   decision making


                                             25
     Case 1:18-cv-02921-JMF Document 462-2 Filed 11/01/18 Page 26 of 39



                                  process regarding
                                  the same.



      C. Non-Parties

Name            Title             Subject Matter          Contact Information
Fahd Ahmed      Executive         Mr. Ahmed is likely     c/o Arnold & Porter Kaye
                Director, Desis   to have information     Scholer LLP
                Rising Up and     about DRUM’s            (212) 607-3300
                Moving            Census education and    601 Massachusetts Ave, N.W.
                (“DRUM”)          outreach efforts; and   Washington, DC 20001-3743
                                  organizational          (202) 942-5000
                                  mission, programs
                                  and services.
Steve Bannon    Former White      Mr. Bannon is likely
                House Chief       to have information
                Strategist        around the
                                  motivations of the
                                  defendants in adding
                                  the citizenship
                                  question to the
                                  Decennial Census,
                                  and the impact of
                                  undercounts on other
                                  federal programs and
                                  political
                                  apportionment.
Robert Berman   Deputy Chief,     Mr. Berman is likely    c/o Department of Justice
                Voting Section,   to have information
                Civil Rights      around the
                Division,         motivations of the
                Department of     defendants in adding
                Justice           the citizenship
                                  question to the
                                  Decennial Census, as
                                  well as the necessity
                                  of Decennial Census
                                  date to VRA
                                  enforcement.
Lisa            Former Acting     Ms. Blumerman is        Lisa Blumerman
Blumerman       Associate         likely to have
                Director for      information regarding
                2020 Census,      the decision to add
                Census Bureau     the citizenship


                                           26
      Case 1:18-cv-02921-JMF Document 462-2 Filed 11/01/18 Page 27 of 39



                                question to the
                                Decennial Census,
                                the necessity of
                                Decennial Census
                                data for VRA
                                enforcement, the
                                process by which the
                                decision was made to
                                add the citizenship
                                question to the
                                Decennial Census,
                                the normal process
                                and procedures for
                                adding questions to
                                the Decennial
                                Census,
                                communications
                                outside the
                                Commerce
                                Department regarding
                                the citizenship
                                question, the impact
                                of the citizenship
                                question of
                                responsiveness
                                among certain
                                populations,
                                foreseeable
                                undercounts, and the
                                impact of
                                undercounts on other
                                federal programs and
                                political
                                apportionment.
Eric Branstad   Former Senior   Mr. Branstad is likely Eric Branstad
                White House     to have information
                Advisor,        regarding the
                Department of   motivation for adding
                Commerce        the citizenship
                                question to the
                                Decennial Census,
                                the necessity of
                                Decennial Census
                                data for VRA
                                enforcement, the
                                process by which the



                                        27
      Case 1:18-cv-02921-JMF Document 462-2 Filed 11/01/18 Page 28 of 39



                                   decision was made to
                                   add the citizenship
                                   question to the
                                   Decennial Census,
                                   the normal process
                                   and procedures for
                                   adding questions to
                                   the Decennial
                                   Census,
                                   communications
                                   outside the
                                   Commerce
                                   Department regarding
                                   the citizenship
                                   question, the impact
                                   of the citizenship
                                   question of
                                   responsiveness
                                   among certain
                                   populations,
                                   foreseeable
                                   undercounts, and the
                                   impact of
                                   undercounts on other
                                   federal programs and
                                   political
                                   apportionment.
Andrew           Assistant to the  Mr. Bremberg is
Bremberg         President and the likely to have
                 Director of the   information around
                 Domestic Policy the motivations of the
                 Council           defendants in adding
                                   the citizenship
                                   question to the
                                   Decennial Census,
                                   and the impact of
                                   undercounts on other
                                   federal programs and
                                   political
                                   apportionment.
Sarah Brinegar   Social Science    Ms. Brinegar is likely c/o Department of Justice
                 Analyst, Civil    to have information
                 Rights Division, around the
                 Department of     motivations of the
                 Justice           defendants in adding
                                   the citizenship


                                            28
      Case 1:18-cv-02921-JMF Document 462-2 Filed 11/01/18 Page 29 of 39



                                     question to the
                                     Decennial Census, as
                                     well as the necessity
                                     of Decennial Census
                                     date to VRA
                                     enforcement.
Steven           Director of         Mr. Camarota is          Steven Camarota
Camarota         Research, Center    likely to have
                 for Immigration     information around
                 Studies (CIS)       the motivations of the
                                     defendants in adding
                                     the citizenship
                                     question to the
                                     Decennial Census,
                                     and the impact of
                                     undercounts on other
                                     federal programs and
                                     political
                                     apportionment.
Carlyn Cowen     Chief Policy &      Ms. Cowen is likely      c/o Arnold & Porter Kaye
                 Public    Affairs   to have information      Scholer LLP
                 Officer, Chinese    about CPC’s Census       (212) 607-3300
                 American            education and            601 Massachusetts Ave, N.W.
                 Planning            outreach efforts;        Washington, DC 20001-3743
                 Council (“CPC”)     Census-guided            (202) 942-5000
                                     funding streams; and
                                     organizational
                                     mission, programs
                                     and services.
Marlenis de los N/A                  Ms. de los Santos is     c/o Arnold & Porter Kaye
Santos                               likely to have           Scholer LLP
                                     information about the    (212) 607-3300
                                     state and political      601 Massachusetts Ave, N.W.
                                     subdivision in which     Washington, DC 20001-3743
                                     she resides and the      (202) 942-5000
                                     facilities, programs,
                                     and services that she
                                     uses that may benefit
                                     from Census-guided
                                     funding.
Arthur E. Gary   General             Mr. Gary is likely to    c/o Department of Justice
                 Counsel, Justice    have information
                 Management          around the
                 Division,           motivations of the
                 Department of       defendants in adding
                 Justice             the citizenship


                                              29
     Case 1:18-cv-02921-JMF Document 462-2 Filed 11/01/18 Page 30 of 39



                                   question to the
                                   decennial census, as
                                   well as the necessity
                                   of decennial census
                                   date to VRA
                                   enforcement.
John Gore       Acting Assistant   Mr. Gore is likely to   c/o Department of Justice
                Attorney           have information
                General John       around the
                Gore, Civil        motivations of the
                Rights Division,   defendants in adding
                Department of      the citizenship
                Justice            question to the
                                   Decennial Census, as
                                   well as the necessity
                                   of Decennial Census
                                   date to VRA
                                   enforcement.
Robert Groves   Former Director,   Mr. Groves is likely    Robert Groves
                Census Bureau      to have information
                                   on the impact of the
                                   citizenship question
                                   on responsive rates,
                                   the history of the
                                   census bureau’s
                                   analysis of including
                                   the citizenship
                                   question, and the
                                   normal practices of
                                   the Census Bureau in
                                   adding a question to
                                   the Decennial
                                   Census.
Hermann         Former Deputy      Mr. Haberman is         Hermann Habermann
Habermann       Director, Census   likely to have
                Bureau             information on the
                                   impact of the
                                   citizenship question
                                   on responsive rates,
                                   the history of the
                                   census bureau’s
                                   analysis of including
                                   the citizenship
                                   question, and the
                                   normal practices of
                                   the Census Bureau in


                                           30
      Case 1:18-cv-02921-JMF Document 462-2 Filed 11/01/18 Page 31 of 39



                                     adding a question to
                                     the Decennial
                                     Census.
Israel (“Izzy”)    Former Acting     Mr. Hernandez is         Israel (“Izzy”) Hernandez
Hernandez          Undersecretary    likely to have
                   of International  information regarding
                   Trade,            the motivation for
                   Department of     adding the citizenship
                   Commerce          question to the
                                     Decennial Census.
T. Christian       Chief, Voting     Mr. Herron is likely     c/o Department of Justice
Herren             Section, Civil    to have information
                   Rights Division, around the
                   Department of     motivations of the
                   Justice           defendants in adding
                                     the citizenship
                                     question to the
                                     Decennial Census, as
                                     well as the necessity
                                     of Decennial Census
                                     date to VRA
                                     enforcement.
Rama         Issa- Executive         Ms. Issa-Ibrahim is      c/o Arnold & Porter Kaye
Ibrahim            Director, Arab- likely to have             Scholer LLP
                   American          information about        (212) 607-3300
                   Association of AAANY’s Census              601 Massachusetts Ave, N.W.
                   New          York education and            Washington, DC 20001-3743
                   (“AAANY”)         outreach efforts; and    (202) 942-5000
                                     organizational
                                     mission, programs
                                     and services.
Steve King         United States     Mr. King is likely to
                   Representative,   have information
                   4th District of   around the
                   Iowa              motivations of the
                                     defendants in adding
                                     the citizenship
                                     question to the
                                     Decennial Census.
Ditas Kitague      California        Ms. Kitague is likely
                   Census            to have information
                   Coordinator       on the effects on
                                     response rates of
                                     adding a citizenship
                                     question to Census.
Kris Kobach        Secretary of      Mr. Kobach is likely


                                              31
      Case 1:18-cv-02921-JMF Document 462-2 Filed 11/01/18 Page 32 of 39



               State of Kansas    to have information
                                  around the
                                  motivations of the
                                  defendants in adding
                                  the citizenship
                                  question to the
                                  Decennial Census,
                                  and the impact of
                                  undercounts on other
                                  federal programs and
                                  political
                                  apportionment.
Linda Lee      Executive          Ms. Lee is likely to     c/o Arnold & Porter Kaye
               Director, Korean   have information         Scholer LLP
               Community          about KCSMNY’s           (212) 607-3300
               Services      of   Census-guided            601 Massachusetts Ave, N.W.
               Metropolitan       funding streams; and     Washington, DC 20001-3743
               New        York    organizational           (202) 942-5000
               (“KCSMNY”)         mission, programs
                                  and services.
Mae Lee        Chinese            Ms. Lee is likely to     c/o Arnold & Porter Kaye
               Progressive        have information         Scholer LLP
               Association        about CPA’s Census       (212) 607-3300
               (“CPA”)            education and            601 Massachusetts Ave, N.W.
                                  outreach efforts;        Washington, DC 20001-3743
                                  Census-guided            (202) 942-5000
                                  funding streams; and
                                  organizational
                                  mission, programs
                                  and services.
Perla Lopez    N/A                Ms. Lopez is likely to   c/o Arnold & Porter Kaye
                                  have information         Scholer LLP
                                  about the state and      (212) 607-3300
                                  political subdivision    601 Massachusetts Ave, N.W.
                                  in which she resides     Washington, DC 20001-3743
                                  and the facilities,      (202) 942-5000
                                  programs, and
                                  services that she uses
                                  that may benefit from
                                  Census-guided
                                  funding.
Ray López      Director      of   Mr. Lopez is likely to   c/o Arnold & Porter Kaye
               Programs    and    have information         Scholer LLP
               Director      of   about LSA’s Census-      (212) 607-3300
               Environmental      guided funding           601 Massachusetts Ave, N.W.
               Health,   LSA      streams; and             Washington, DC 20001-3743


                                           32
      Case 1:18-cv-02921-JMF Document 462-2 Filed 11/01/18 Page 33 of 39



                  Family Health      organizational            (202) 942-5000
                  Services           mission, programs
                  (“LSA”)            and services.
Aracelis Lucero   Executive          Ms. Lucero is likely      c/o Arnold & Porter Kaye
                  Director, Masa     to have information       Scholer LLP
                                     about Masa’s Census       (212) 607-3300
                                     education and             601 Massachusetts Ave, N.W.
                                     outreach efforts;         Washington, DC 20001-3743
                                     Census-guided             (202) 942-5000
                                     funding streams; and
                                     organizational
                                     mission, programs
                                     and services.
Alejandra         N/A                Ms. Martin is likely      c/o Arnold & Porter Kaye
Martin                               to have information       Scholer LLP
                                     about the state and       (212) 607-3300
                                     political subdivision     601 Massachusetts Ave, N.W.
                                     in which she resides      Washington, DC 20001-3743
                                     and the facilities,       (202) 942-5000
                                     programs, and
                                     services that she uses
                                     that may benefit from
                                     Census-guided
                                     funding.
Laura McQuade     President    and   Ms. McQuade is            c/o Arnold & Porter Kaye
                  Chief Executive    likely to have            Scholer LLP
                  Officer, Planned   information about         (212) 607-3300
                  Parenthood    of   KCSMNY’s Census-          601 Massachusetts Ave, N.W.
                  New York City      guided funding            Washington, DC 20001-3743
                  (“PPNYC”)          streams; and              (202) 942-5000
                                     organizational
                                     mission, programs
                                     and services.
Larry             Executive          Mr. McReynolds is         c/o Arnold & Porter Kaye
McReynolds        Director, Family   likely to have            Scholer LLP
                  Health Centers     information about         (212) 607-3300
                  at NYU Langone     Family Health             601 Massachusetts Ave, N.W.
                                     Centers at NYU            Washington, DC 20001-3743
                                     Langone’s Census-         (202) 942-5000
                                     guided funding
                                     streams; and
                                     organizational
                                     mission, programs
                                     and services.
Stephen Miller    Senior Advisor     Mr. Miller is likely to
                  to the President   have information


                                              33
      Case 1:18-cv-02921-JMF Document 462-2 Filed 11/01/18 Page 34 of 39



                                   around the
                                   motivations of the
                                   defendants in adding
                                   the citizenship
                                   question to the
                                   Decennial Census,
                                   and the impact of
                                   undercounts on other
                                   federal programs and
                                   political
                                   apportionment.
Amy O’Hara     Former Head of Ms. O’Hara is likely
               Census Bureau's to have information
               Center for          on Census’ ability to
               Administrative      use administrative
               Records             match data to fulfill
               Research and        the equest for
               Applications        citizenship data in
                                   order to help enforce
                                   the VRA.
Ben Overholt   Statistician,       Mr. Overholt is likely   c/o Department of Justice
               Civil Rights        to have information
               Division,           around the
               Department of       motivations of the
               Justice             defendants in adding
                                   the citizenship
                                   question to the
                                   Decennial Census, as
                                   well as the necessity
                                   of Decennial Census
                                   date to VRA
                                   enforcement.
John Park      Executive           Mr. Park is likely to    c/o Arnold & Porter Kaye
               Director,           have information         Scholer LLP
               MinKwon             about MinKwon’s          (212) 607-3300
               Center          for Census education and     601 Massachusetts Ave, N.W.
               Community           outreach efforts;        Washington, DC 20001-3743
               Action              Census-guided            (202) 942-5000
               (“MinKwon”)         funding streams; and
                                   organizational
                                   mission, programs
                                   and services.
Nancy Potok    Chief statistician Ms. Potok is likely to
               of the United       have information
               States, within      regarding the
               the Office of       necessity of


                                            34
      Case 1:18-cv-02921-JMF Document 462-2 Filed 11/01/18 Page 35 of 39



                 Management       Decennial Census
                 and Budget       data for VRA
                                  enforcement, the
                                  normal process and
                                  procedures for adding
                                  questions to the
                                  Decennial Census,
                                  communications
                                  outside the
                                  Commerce
                                  Department regarding
                                  the citizenship
                                  question, the impact
                                  of the citizenship
                                  question of
                                  responsiveness
                                  among certain
                                  populations,
                                  foreseeable
                                  undercounts, and the
                                  impact of
                                  undercounts on other
                                  federal programs and
                                  political
                                  apportionment.
William Spisak   Program          Mr. Spisak is likely      c/o Arnold & Porter Kaye
                 Director, Chhaya to have information       Scholer LLP
                 Community        about Chhaya’s            (212) 607-3300
                 Development      Census education and      601 Massachusetts Ave, N.W.
                 Corporation      outreach efforts;         Washington, DC 20001-3743
                 (“Chhaya”)       Census-guided             (202) 942-5000
                                  funding streams; and
                                  organizational
                                  mission, programs
                                  and services.
Dan Torres       Director of      Mr. Torres is likely to
                 Immigrant        have information on
                 Integration      the effects on
                                  response rates of
                                  adding a citizenship
                                  question to Census.
Yatziri Tovar    N/A              Ms. Tovar is likely to    c/o Arnold & Porter Kaye
                                  have information          Scholer LLP
                                  about the state and       (212) 607-3300
                                  political subdivision     601 Massachusetts Ave, N.W.
                                  in which she resides      Washington, DC 20001-3743


                                            35
      Case 1:18-cv-02921-JMF Document 462-2 Filed 11/01/18 Page 36 of 39



                                        and the facilities,      (202) 942-5000
                                        programs, and
                                        services that she uses
                                        that may benefit from
                                        Census-guided
                                        funding.
Arturo Vargas      Executive            Mr. Vargas is likely
                   Director of          to have information
                   NALEO                on the effects on
                   Educational          response rates of
                   Fund                 adding a citizenship
                                        question to Census.
Rebecca Wertz      Deputy Chief,        Ms. Wertz is likely to   c/o Department of Justice
                   Voting Section,      have information
                   Civil Rights         around the
                   Division,            motivations of the
                   Department of        defendants in adding
                   Justice              the citizenship
                                        question to the
                                        Decennial Census, as
                                        well as the necessity
                                        of Decennial Census
                                        date to VRA
                                        enforcement.


       II.      FRCP 26(a)(1)(A)(ii): Documents
       Pursuant to Fed. R. Civ. P. 26(a)(1)(A)(ii), Plaintiffs identify the following categories and

locations of documents as likely to contain information relevant to disputed matters in this case

that Plaintiffs may use to support their claims, unless solely for impeachment. These disclosures

relate solely to documents within Plaintiffs’ possession, custody, or control. The categories

below reflect those that Plaintiffs have identified as of the date of this disclosure and may not

reflect all categories of documents in Plaintiffs’ possession, custody, or control. Plaintiffs reserve

the right to supplement or amend these categories. By setting forth this information, Plaintiffs do

not admit the relevance or admissibility of any category or any document in any category; nor do

Plaintiffs acknowledge that any request for documents comprising all or part of any of these

categories would be reasonably calculated to lead the discovery of admissible evidence in this


                                                 36
       Case 1:18-cv-02921-JMF Document 462-2 Filed 11/01/18 Page 37 of 39



case, or that the request is otherwise appropriate. Plaintiffs expressly reserve the right to object to

and/or withhold production of any documents in any of the categories set forth below. These

documents are in the form of electronically stored information or hard copy documents. Plaintiffs

reserve the right to use any relevant evidence in support of its claims, regardless of the categories

listed below.

       A. Categories of Documents

   •   Documents related to Plaintiffs’ Census education and outreach efforts and the effect of
       the citizenship question on those efforts

   •   Documents related to Plaintiffs’ Census-guided funded streams

   •   Documents related to Plaintiffs’ organizational missions, programs, membership, and
       services, and the immigrant communities of color that Plaintiffs serve.

       B. Location of Documents

       The above categories of documents include Plaintiffs’ electronic and hard-copy

documents. The electronic documents are located on the computer systems for Plaintiffs and on

individual media. Documents potentially related to Plaintiffs’ complaints are located at

Plaintiffs’ offices, whose addresses are as follows:

Plaintiff                                          Location of Documents

New York Immigration Coalition                     131 W 33rd Street, Ste 610, New York, NY
                                                   10001
Casa de Maryland                                   8151 15th Ave Langley Park, MD 20783

American-Arab Discrimination Committee             1705 DeSales St., NW, Suite                 500,
                                                   Washington DC 20036
ADC Research Institute                             1705 DeSales St., NW, Suite                 500,
                                                   Washington DC 20036
Make the Road New York                             301 Grove Street, Brooklyn, NY 11237




                                                  37
         Case 1:18-cv-02921-JMF Document 462-2 Filed 11/01/18 Page 38 of 39



Plaintiffs’ investigation is ongoing. If, as the case develops, Plaintiffs identify additional

documents or categories of documents in their possession, custody or control that supports their

claims, Plaintiffs will identify them in supplemental disclosures as required under Fed. R. Civ. P.

26(e).

         III.   Rule 26(a)(1)(A)(iii): Computation of Plaintiffs’ Damages

         Pursuant to Fed. R. Civ. P. 26(a)(1)(A)(iii), other than fees and costs to which it may be

entitled under applicable law, Plaintiffs do not seek damages for this matter from Defendants at

this time.

         IV.    Rule 26(a)(1)(A)(iv): Insurance Policies

         Pursuant to Fed. R. Civ. P. 26(a)(1)(A)(iv), Plaintiffs have no applicable insurance

agreements to disclose.



Dated: July 23, 2018



                                              ARNOLD & PORTER KAYE SCHOLER LLP
                                              AMERICAN CIVIL LIBERTIES UNION




                                              By:     /s/ John A. Freedman           _


Dale Ho                                                       Andrew Bauer
David Hausman+                                                Arnold & Porter Kaye Scholer LLP
American Civil Liberties Union Foundation                     250 West 55th Street
125 Broad St.                                                 New York, NY 10019-9710
New York, NY 10004                                            (212) 836-7669
(212) 549-2693                                                Andrew.Bauer@arnoldporter.com
dho@aclu.org
dhausman@aclu.org                                             John A. Freedman
                                                              David P. Gersch*
Sarah Brannon+**                                              Peter T. Grossi, Jr*



                                                 38
      Case 1:18-cv-02921-JMF Document 462-2 Filed 11/01/18 Page 39 of 39



Davin Rosborough**                                          R. Stanton Jones*
Ceridwen Cherry+                                            Eric A. Rubel*
American Civil Liberties Union Foundation                   David J. Weiner*
915 15th Street, NW                                         Robert N. Weiner*
Washington, DC 20005-2313                                   Barbara H. Wootton*
202-675-2337                                                Elisabeth S. Theodore*
sbrannon@aclu.org                                           Daniel F. Jacobson*
drosborough@aclu.org                                        Caroline D. Kelly+
ccherry@aclu.org                                            Christine G. Lao-Scott*
                                                            Jay Z. Leff+
Arthur N. Eisenberg                                         Chase R. Raines+
Christopher T. Dunn                                         Dylan S. Young+
Perry M. Grossman                                           Arnold & Porter Kaye Scholer LLP
New York Civil Liberties Union Foundation                   Massachusetts Avenue, N.W.
125 Broad St.                                               Washington, DC 20001-3743
New York, NY 10004                                          (202) 942-5000
(212) 607-3300 601                                          John.Freedman@arnoldporter.com
pgrossman@nyclu.org

Samer E. Khalaf*
American-Arab Anti-Discrimination Committee
1705 DeSales Street, N.W., Suite 500
Washington, DC 20036
202-244-2990
skhalaf@adc.org

Nicholas Katz*
CASA de Maryland
8151 15th Avenue
Hyattsville, MD 20783
(240) 491-5743
nkatz@wearecasa.org

+ admitted pro hac vice
* designates pro hac vice application forthcoming.
** Not admitted in the District of Columbia; practice limited pursuant to D.C. App. R.
49(c)(3).

                                     Attorneys for Plaintiffs




                                               39
